Hosea, J.
Heard on motion to strike out.
So far as the innuendo, by the words “that the plaintiff had been guilty of acting the role of detective and of assisting a detective agency,” seeks to convey the idea that *481the article charges plaintiff with assisting a detective agency by assuming a part — that is, falsely impersonating a detective — it does not explain, but contradicts the article quoted. The article describes Dieckman as “of the Grannan Detective Agency,” which can only mean that he is a detective and a member of said agency.
Thomas L. Michie, for plaintiff.
Pogue & Pogue, for the motion.
The -office of the innuendo is to connect. the plaintiff with the article and to explain ambiguous terms. It can not be used to enlarge or prevent a meaning clearly expressed (8 Q. B., 825; 7 Q. B., 280).
The words ’ first above quoted must be stricken out as impertinent; and it is so ordered. Motion granted in part; denied in part.